                           Case 4:19-cr-00421-JM Document 93 Filed 01/14/21 Page 1 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT J
                                                                                                                   ~MES
                                                            Eastern District of Arkansas                         By:
                                                                           )
                UNITED STATES OF AMERICA                                   )
                                                                                   JUDGMENT IN A CRIMINAL CASE                                    DEP Cl.ERi(

                                  v.                                       )
                DEVION MARQUETTE CUMBIE                                    )
                                                                           )       Case Number: 4:19-cr-00421-JM-1
                      a/k/a Alex Capone
                     a/k/a Chink Capone                                    )       USM Number: 32055-009
                                                                           )
                                                                           )        Robert M. Golden
                                                                           )       Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
   which was accepted by the court.
!if was found guilty on count(s)          1s, 2s, 3s, 4s, 5s, 6s, and 7s of Superseding Indictment
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended                Count
18 U.S.C. § 2251(a)               Attempted production of child pornography, a Class B felony                12/9/2018                       1s

18 U.S.C. § 875(d)                Extortion, a Class E felony                                                12/12/2018                      2s

18 U.S.C. § 875(d)                Extortion, a Class E felony                                                12/11/2018                      3s

       The defendant is sentenced as provided in pages 2 through          - -9- - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
!ill Count(s)     1-6 of Original Indictment             D is      !ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 da}'.s of any chan_ge of name, residence,
or mailing address until all fmes, restitution, costs, and special assessments ill_lPosed by this judgment are fully paid. If ordered to pay restitution,
the defenwmt must notify the court and United States attorney of material clianges in economic circumstances.




                                                                           JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                          Name and Title of Judge



                                                                          Date
                                                                                    \\,1\-z \
                                                                                       \            \
                         Case 4:19-cr-00421-JM Document 93 Filed 01/14/21 Page 2 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                                          Judgment-Page   2     of    ---=9'---
DEFENDANT: DEVION MARQUETTE CUMBIE a/k/a Alex Capon
CASE NUMBER: 4:19-cr-00421-JM-1

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section                  Nature of Offense                                    Offense Ended           Count
18 U.S.C. § 2251(a)               Attempted production of child pornography,           11/7/2018                4s

                                    a Class B felony

18 U.S.C. § 875(d)                Extortion, a Class E felony                          11/7/2018                5s

18 U.S.C. § 2251(a)               Production of child pornography, a Class B felony    11/8/2018                6s
18 U.S.C. § 875(d)                Extortion, a Class E felony                          11/8/2018                7s
                           Case 4:19-cr-00421-JM Document 93 Filed 01/14/21 Page 3 of 9
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                       Judgment- Page   -=3-   of   9
 DEFENDANT: DEVION MARQUETTE CUMBIE a/k/a Alex Capon
 CASE NUMBER: 4:19-cr-00421-JM-1

                                                              IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 180 MONTHS on Counts 1s, 4s, and 6s to run concurrent with one another; and 24 MONTHS on Counts 2s, 3s, 5s, and 7s to
 run consecutive to one another and consecutive to sentences imposed on Counts 1s, 4s, and 6s. Additionally, each count
 carries a statutory penalty enhancement of 24 months (as the offense occurred while on pretrial release) to run concurrent with
 one another and consecutive to the sentences imposed on all other counts for a TOTAL SENTENCE OF 300 MONTHS.
      Ill    The court makes the following recommendations to the Bureau of Prisons:
             The Court recommends the defendant receive a psychosexual evaluation and participate in non-residential substance
             abuse treatment, mental health counseling with an emphasis in domestic violence, sex offender treatment, and
             educational and vocational programs during incarceration.



      !ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at - - - - - - - - - D a.m.                       D p.m.       on

             D as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D before 2 p.m. on
             D   as notified by the United States Marshal.

             D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
I have executed this judgment as follows:




             Defendant delivered on                                                      to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                             By-------------,-----------
                                                                                               DEPUTY UNITED STATES MARSHAL
                          Case 4:19-cr-00421-JM Document 93 Filed 01/14/21 Page 4 of 9
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment-Page      4     of   -~9~-
DEFENDANT: DEVION MARQUETTE CUMBIE a/k/a Alex Capon
CASE NUMBER: 4:19-cr-00421-JM-1
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 15 YEARS on Counts 1s, 4s, and 6s; and ONE (1) YEAR on Counts 2s, 3s, 5s, and 7s, all to run concurrently




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check ifapplicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifapplicable)
5.    Iii' You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 4:19-cr-00421-JM Document 93 Filed 01/14/21 Page 5 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page   -~~- 0
                                                                                                                     s         r   --~~--
                                                                                                                                         9
DEFENDANT: DEVION MARQUETTE CUMBIE a/k/a Alex Capon
CASE NUMBER: 4:19-cr-00421-JM-1

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at" a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date _ _ _ _ _ _ _ _ _ __
                         Case 4:19-cr-00421-JM Document 93 Filed 01/14/21 Page 6 of 9

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sbcct 3B - Supervised Release
                                                                                                Judgment-Page     6     of       9
DEFENDANT: DEVION MARQUETTE CUMBIE a/k/a Alex Capon
CASE NUMBER: 4:19-cr-00421-JM-1

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 14) The defendant must participate under the guidance and supervision of the probation office in a substance abuse
 treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. The
 defendant must abstain from the use of alcohol during treatment. The defendant will pay for the cost of treatment at the
 rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
 probation office. In the event the defendant is financially unable to pay for the cost of treatment, the co-pay requirement
 will be waived.

 15) The defendant must participate in a domestic violence counseling program under the guidance and supervision of the
 probation office. The defendant will pay for the cost of treatment at the rate of $10 per session, with the total cost not to
 exceed $40 per month, based on ability to pay as determined by the probation office. In the event the defendant is
 financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 16) The defendant must participate in sex offender treatment under the guidance and supervision of the probation office
 and follow the rules and regulations of that program, including submitting to periodic polygraph testing to aid in the
 treatment and supervision process. The defendant must pay for the costs of treatment, including polygraph sessions, at
 the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
 probation office. If the defendant is financially unable to pay for the cost of treatment, the co-pay requirement will be
 waived.

 17) The defendant must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any
 photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by
 electronic, mechanical, or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), or any other
 material that would compromise the defendant's sex offense-specific treatment.

 18) The defendant must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any
 establishments where such material or entertainment is available.

 19) The defendant must not access the Internet except for reasons approved in advance by the probation officer.

 20) The defendant must allow the probation officer to install computer monitoring software on any computer (as defined in
 18 U.S.C. § 1030(e)(1)) that he uses.

 21) To ensure compliance with the computer monitoring condition, the defendant must allow the probation officer to
 conduct initial and periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject to
 computer monitoring. These searches will be conducted to determine whether the computer contains any prohibited data
 prior to installation of the monitoring software, whether the monitoring software is functioning effectively after its installation,
 and whether there have been attempts to circumvent the monitoring software after its installation. The defendant must
 warn any other people who use these computers that the computers may be subject to searches pursuant to this condition.

 22) The defendant must not participate in online gaming. The defendant must not utilize or maintain any memberships or
 accounts of any social networking website or websites that allow minor children membership, a profile, an account, or
 webpage without approval of the probation office. This includes websites that explicitly prohibit access or use by sex
 offenders.

 23) The probation office will provide state officials with all information required under any sexual predator and sexual
 offender notification and registration statutes and may direct the defendant to report to these agencies personally for
 required additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and
 DNA collection.

 24) The defendant must not communicate, or otherwise interact, with the victims in this case, either directly or through
 someone else, without first obtaining the permission of the probation officer. If any contact occurs, the defendant must
 immediately leave the area and report the contact to the probation office.
                         Case 4:19-cr-00421-JM Document 93 Filed 01/14/21 Page 7 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3C - Supervised Release
                                                                                         Judgment-Page   __1__   of    9
DEFENDANT: DEVION MARQUETTE CUMBIE a/k/a Alex Capon
CASE NUMBER: 4:19-cr-00421-JM-1

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 25) The defendant must not have direct contact with any child he knows or reasonably should know to be under the age of
 18 without the permission of the probation officer. If the defendant does have direct contact with any child he knows or
 reasonably should know to be under the age of 18 without the permission of the probation officer, he must report this
 contact to the probation officer within 24 hours. Direct contact includes written communication, in-person communication,
 or physical contact. Direct contact does not include incidental contact during ordinary daily activities in public places.

 26) The defendant must submit his computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications
 or data storage devices or media, to a search by a United States Probation Officer. Failure to submit to a search may be
 grounds for revocation of release. The defendant must warn any other occupants that the premises may be subject to
 searches pursuant to this condition. The probation officer may conduct a search under this condition only when
 reasonable suspicion exists that the defendant has violated a condition of supervision and that the areas to be searched
 contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.
                           Case 4:19-cr-00421-JM Document 93 Filed 01/14/21 Page 8 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet S - Criminal Monetary Penalties
                                                                                                     Judgment-Page   -~8-     of         9
 DEFENDANT: DEVION MARQUETTE CUMBIE a/k/a Alex Capon
 CASE NUMBER: 4:19-cr-00421-JM-1
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment               Restitution              Fine                  AVAA Assessment*           JVTA Assessment**
 TOTALS           S 700.00                  S 0.00                  S 0.00                S 0.00                     S 0.00


 D    The determination of restitution is deferred until
                                                               - - - -.      An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa}'I!!ent, unless s~ified otherwise in
      the priority or~er or perc~ntage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                  Total Loss***             Restitution Ordered        Priority or Percentage




TOTALS                                $                          0.00        $                       0.00
                                          ---------                              ---------

 D    Restitution amount ordered pursuant to plea agreement $

 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the             D fine   D restitution.
       D the interest requirement for the          D     fine    D restitution is modified as follows:

* Amy, VickyVand Andv Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for ictims of Trafficking .Actof2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                           Case 4:19-cr-00421-JM Document 93 Filed 01/14/21 Page 9 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6- Schedule of Payments
                                                                                                          Judgment - Page   _g____   of      9
 DEFENDANT: DEVION MARQUETTE CUMBIE a/k/a Alex Capon
 CASE NUMBER: 4:19-cr-00421-JM-1

                                                       SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     it) Lump sum payment of$ _7~0~0~.0~0~--- due immediately, balance due

            D     not later than __________ , or
            D     in accordance with D C, D D, D E,or                      D Fbelow; or
 B     D Payment to begin immediately (may be combined with             D C,        D D, or      D F below); or
 C     D Payment in equal          _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    •     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone!arY penalties is due during
the period of imprisonment. All criminal mone~penarties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the crerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                Joint and Several               Corre~onding Payee,
      (including defendant number)                       Total Amount                      Amount                         if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:



PaY!!}ents shall be a_pplied in the following order: (I) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
(SJ fine princi~, (b) fine interest, (7) community restitution, (8) 1VTA assessment, ('J) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
